UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:21-cv-01229-CAS-JEMx Date June 29, 2021
Title ANNETTE CARILLO V. FCA USA, LLC ET AL.

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Not Present N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: (IN CHAMBERS) - PLAINTIFF’S MOTION TO REMAND
(Dkt. 14, filed April 16, 2021)

I. INTRODUCTION AND BACKGROUND

The Court finds this motion appropriate for decision without oral argument. Fed. R.
Civ. P. 78; C.D. Cal. L-R. 7-15.

On August 12, 2019, plaintiff Annette Carillo filed this action in Los Angeles
Superior Court against defendants FCA US, LLC (“FCA”), Cerritos Dodge Chrysler Jeep,
and Does | through 10, alleging five claims for: (1) failure to comply with obligation to
repair or pay restitution for a defective vehicle, in violation the Song-Beverly Consumer
Warranty Act (the “Song-Beverly Act”), California Civil Code §§ 1790 et seq.; (2) failure
to commence service or repairs with the period specified by the Song-Beverly Act: (3)
failure to supply replacement parts during the express warranty period, in violation of the
Song-Beverly Act; (4) breach of express warranty in violation of the Song-Beverly Act:
and (5) breach of implied warranty in violation of the Song-Beverly Act. See generally
dkt. 1-2 (“Compl.”). The gravamen of plaintiff's complaint is that plaintiff's 2016 Jeep
Patriot was delivered with serious defects, including defects in the Vehicle’s brake system,
power window function, and check engine light.

On January 12, 2021, plaintiff filed a request in Los Angeles Superior Court to
voluntarily dismiss defendant Cerritos Dodge Chrysler Jeep from this action. Dkt. 1-3 On
February 10, 2021, FCA removed the action to this Court on the basis of diversity of
citizenship pursuant to 28 U.S.C. § 1332. Dkt. 1 (“NTC of Removal’). FCA avers that
plaintiff's voluntary dismissal of Cerritos Dodge Chrysler Jeep created complete diversity
between the parties.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:21-cv-01229-CAS-JEMx Date June 29, 2021
Title ANNETTE CARILLO V. FCA USA, LLC ET AL.

 

On April 16, 2021, plaintiff filed a motion to remand this action to state court. Dkt.
14-1 (“Mot.). On April 26, 2021, FCA filed an opposition. Dkt. 16 (“Opp’n”). Plaintiff
filed a reply on May 3, 2021. Dkt. 17 (“Reply”). On May 6, 2021, the Court issued an
order to show cause directing plaintiff to respond as to “as to why she contends that the
mileage offset for her use of the vehicle should be greater than $3,389.68.” Dkt. 18
(“OSC”). Plaintiff filed a response to the order to show cause on May 21, 2021. Dkt. 21
(“P OSC Resp.”). Defendant filed its response to the order to show cause on May 28, 2021.
Dkt. 23 (“D OSC Resp.”).

Il. BACKGROUND

On July 3, 2016, plaintiff purchased a 2016 Jeep Patriot (“the Vehicle”) from
Cerritos Dodge Chrysler Jeep; the Vehicle was manufactured and distributed by FCA.
Compl. § 7. In connection with her purchase, plaintiff alleges that she received an express
written warranty, including a “3 year/36,000 miles bumper to bumper warranty” and a “5
year/60,000 miles powertrain warranty,” each of which provided that if the Vehicle
developed a covered defect during the warranty period, plaintiff could deliver the Vehicle
to the defendants for repair. Id. § 8. Plaintiff alleges that during the warranty period, the
Vehicle developed various defects, including, inter alia, whistling and squeaking noises
from the brakes, premature brake wear, inoperable driver’s side power windows, electrical
defects, a malfunctioning check engine light, and a defect “causing storage of Diagnostic
Trouble Code (“DTC”) P0456.” Id. 99. Plaintiff further alleges that FCA has been unable
to service or repair the vehicle “after a reasonable number of opportunities” and has also
“failed to promptly replace the Vehicle or make restitution.” Id. §§ 11, 17.

Ill. LEGAL STANDARD

A motion for remand is the proper procedure for challenging removal. Remand may
be ordered either for lack of subject matter jurisdiction or for any defect in removal
procedure. See 28 U.S.C. § 1447(c). Courts strictly construe the removal statutes against
removal jurisdiction, and jurisdiction must be rejected if there is any doubt as to the nght
of removal. See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The party seeking
removal bears the burden of establishing federal jurisdiction. See Prize Frize, Inc. v.
Matrix, Inc., 167 F.3d 1261, 1265 (9th Cir. 1999).

 

Defendants contend that the Court has diversity jurisdiction over this action. In order
to establish removal jurisdiction over a diversity action pursuant to 28 U.S.C. § 1332, the

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:21-cv-01229-CAS-JEMx Date June 29, 2021
Title ANNETTE CARILLO V. FCA USA, LLC ET AL.

 

removing defendant must demonstrate that (1) the amount in controversy exceeds $75,000,
and (2) the suit is between citizens of different states. When a complaint filed in state court
alleges on its face “damages in excess of the required jurisdictional minimum,” the amount
pled controls unless it appears “to a legal certainty” that the claim is for less than the
jurisdictional amount. Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 402-404 (9th
Cir. 1996). Conversely, "[w]here it is “unclear or ambiguous from the face of a state-court
complaint whether the requisite amount in controversy is pled, the removing defendant
bears the burden of establishing, by a preponderance of the evidence, that the amount in
controversy exceeds the jurisdictional threshold.” Fritsch v. Swift Transportation Co. of
Arizona, LLC, 899 F.3d 785, 793 (9th Cir. 2018). This sum is determined as of the date
of removal. Meritcare, Inc. v. St. Paul Mercury Ins. Co., 166 F.3d 214, 217-18 (3rd Cir.
1999). “[T]he amount in controversy is simply an estimate of the total amount in dispute,
not a prospective assessment of [the] defendant's liability.” Lewis v. Verizon Commce'ns

Inc., 627 F.3d 395, 400 (9th Cir. 2010). Accordingly, “in assessing the amount in
controversy, a court must ‘assume that the allegations of the complaint are true and assume
that a jury will return a verdict for the plaintiff on all claims made in the complaint.’”
Campbell v. Vitran Express, Inc., 471 Fed.Appx. 646, 648 (9th Cir. 2012) (quoting
Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199 F.Supp.2d 993, 1001 (C.D.
Cal. 2002)).

 

 

 

The removing party need only include a “short and plain statement” setting forth “a
plausible allegation that the amount in controversy exceeds the jurisdictional threshold.”
Dart Cherokee Basin Operating Co. v. Owens, 135 S.Ct. 547, 554 (2014). Where the
plaintiff contests the removing defendant's allegations, however, “both sides submit proof
and the court decides, by a preponderance of the evidence, whether the amount-in-
controversy requirement has been satisfied.” Id. at 550

IV. DISCUSSION

In FCA’s notice of removal, FCA argues that the Court has diversity jurisdiction of
this action because the amount in controversy exceeds $75,000, plaintiff is a citizen of
California, and the sole remaining defendant, FCA, is not a citizen of the State of
California.' NTC of Removal at §§ 29-31. Plaintiff moves to remand this action to Los

 

*FCA further contends that removal of this action to federal court is appropriate and timely
pursuant to 28 U.S.C. § 1446(b)(3) and (c). First, FCA states that this action was removed

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:21-cv-01229-CAS-JEMx Date June 29, 2021
Title ANNETTE CARILLO V. FCA USA, LLC ET AL.

 

Angeles Superior Court, arguing that the Court lacks diversity jurisdiction pursuant to 28
U.S.C. § 1332 because FCA has not carried its burden to demonstrate that the amount in
controversy requirement is satisfied.* Mot. at 4.

The Song-Beverly Act, under which plaintiffs claims arise, permits plaintiffs to
recover “damages and other legal and equitable relief.” Cal. Civ. Code § 1794(a). The
measure of damages includes the sum of (1) restitution, (2) “a civil penalty which shall not
exceed two times the amount of actual damages,” and (3) “the aggregate amount of costs
and expenses, including attorneys’ fees based on actual time expended.” Cal. Civ. Code §
1794.

1. Legal Certainty Test

FCA argues in its opposition that the amount in controversy “exceeds $75,000”
because plaintiff alleges that she suffered “damages in a sum to be proven at trial in an
amount that is not less than $25,001,” and is seeking a civil penalty in the amount of two
times her “actual damages,” plus costs and attorneys’ fees. Opp’n at 3; see also Compl. §
11. FCA’s position is that $25,001 represents plaintiffs claim for actual damages and, as
such, plaintiff's actual damages of $25,001 plus a two times civil penalty of $50,002 places
at least $75,003 in controversy. Opp’n at 5. Plaintiff counters that the $25,001 alleged in
the body of her complaint “references [p]laintiff's total damages, which includes both

 

within 30 days after it could first be ascertained that the case “ha[d] become removable.”
Second, FCA argues that plaintiff joined Cerritos Dodge Chrysler Jeep in bad faith and, as
such, the one-year time limit on removal based on diversity jurisdiction is inapplicable.
NTC of Removal {ff 35-36. Because FCA filed its notice of removal on February 10, 2021,
and plaintiff did not file a motion to remand within 30 days of the filing of the notice of
removal, plaintiff has waived her nght to pursue a motion to remand based on a procedural
defect as to the timeliness of the removal. See 28 U.S.C. § 1447(c) (motion to remand
based on any defect other than lack of subject matter jurisdiction must be filed within 30
days after the filing of the notice of removal): see also Smith v. Mylan Inc., 761 F.3d 1042,
1045-46 (9th Cir. 2014) (holding that district court lacked authority to remand sua sponte
on the basis of defendants’ violation of the one-year time limit on removal based on
diversity jurisdiction).

? Plaintiff appears to concede in her reply brief that she is a citizen of California for
diversity purposes. See generally, Reply.

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 11

 

 
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:21-cv-01229-CAS-JEMx Date June 29, 2021
Title ANNETTE CARILLO V. FCA USA, LLC ET AL.

 

actual damages and civil penalties,” and is therefore insufficient, standing alone, to satisfy
the amount in controversy requirement. Mot. at 5; Reply at 1.

The Court finds that plaintiff's complaint does not allege that more than $75,000 is
in controversy with sufficient specificity to support application of the “legal certainty” test.
As an initial matter, the Ninth Circuit has held that where, as here, a damage estimate 1s
articulated in the body of the complaint and “not repeated in the Prayer for Relief [...| the
complaint fails to allege a sufficiently specific total amount in controversy” for the “legal
certainty’ test to be applied. Guglielmino v. McKee Foods Corp., 506 F.3d 696, 701 (9th
Cir. 2007): see also Bourland v. Ford Motor Co., No. 5:19-CV-08456-EJD, 2020 WL
5797915, at *3 (N.D. Cal. Sept. 29, 2020) (applying Guglielmino in Song-Beverly action).
Likewise, numerous district courts have found that an allegation in a state court complaint
seeking damages “not less than $25,001,” without more, is too speculative and ambiguous
to support a finding that the amount in controversy requirement is satisfied based on the
presence of a civil penalty provision.* See e.g. Limon-Gonzalez v. Kia Motors Am.., Inc.,
No. CV 20-4381 PA (JPRX), 2020 WL 3790838, at *3 (C.D. Cal. July 7, 2020) (collecting
cases); Mullin v. FCA US, LLC, No. CV 20-2061-RSWL-PJW, 2020 WL 2509081, at *3
(C.D. Cal. May 14, 2020) (“the Court finds that the allegations in plaintiff's complaint do
not make clear whether he is seeking more than $25,001 in actual damages or total
damages.).

 

 

FCA’s cited authority does not compel a different conclusion. As support for its
argument that the damages allegation in plaintiff's complaint is sufficient to satisfy the
jurisdictional requirement, FCA relies principally on Bernstein v. BMW of N. Am., LLC,
in which a Northern District of California court found an allegation that “the amount in
controversy exceeds twenty five thousand dollars ($25,000), exclusive of interests and
costs” and “/i/n addition, [seeks] incidental, consequential, exemplary, and actual
damages” placed at least $75,000 in controversy. No. 18-1801 JSC, 2018 WL 2210683 at
*2 (N.D. Cal. May 15, 2018) (emphasis in original). However, as several district courts
have explained, the language of the allegations in Bernstein, where plaintiff explicitly
sought exemplary damages (i.e. the two times civil penalty) “in addition” to its alleged
$25,000 in damages, is distinguishable from the allegation at issue here, where plaintiff

 

 

> Notably, to qualify as an “unlimited civil case” in California state court, a matter must
“involve more than $25,000.” See California Courts, Cases for Over $25,000,
https://www.courts.ca.gov/1065.htm?rdeLocaleAttr=en (last visited June 24, 2021).

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 5 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:21-cv-01229-CAS-JEMx Date June 29, 2021
Title ANNETTE CARILLO V. FCA USA, LLC ET AL.

 

alleges only that she has suffered damages “in a sum to be proven at trial in an amount that
is not less than $25,001,” and the prayer for relief makes “no mention [...] of a total dollar
amount in controversy.” See e.g. Feichtmann v. FCA US LLC, No. 5:20-CV-01790-EJD,
2020 WL 3277479, at *2 (N.D. Cal. June 18, 2020)(distinguishing the Bernstein request
for “exemplary damages in addition to the $25,000” from a request for “not less than
$25,001” because “although there are various items listed in the prayer for relief [...] it is
unclear which of those items are subsumed within the $25,001.00 figure.”); Limon-
Gonzalez v. Kia Motors Am., Inc., No. CV 20-4381 PA (JPRX), 2020 WL 3790838, at *4
(C.D. Cal. July 7, 2020) (finding Bernstein distinguishable because it “involved wholly
different, less ambiguous complaint language regarding damages” than the request for “not
less than $25,001” at issue.). Here, as in those cases, although plaintiff lists various items
in her prayer for relief, it is not clear from the face of the complaint whether those items
are included within or separate from the $25,001 figure alleged in paragraph 10. See
Edwards _v. Ford Motor Co., 2016 WL 6583585, at *4 (C.D. Cal. Nov. 4, 2016)
(“Defendant’s assertion that these damages refer only to actual damages [as opposed to
total damages] is only an assumption.”).

 

Accordingly, because the amount in controversy is unclear from the face of
plaintiff's complaint, the Court must determine whether defendants have met their burden
to demonstrate by a preponderance of the evidence that the amount in controversy is greater
than $75,000. See Fritsch, 899 F.3d at 793.

2. Preponderance of the Evidence Test

In its notice of removal, FCA contends that the amount in controversy 1s at least
$88,806.18, calculated as: “[p]laintiffs actual damages of the purchase price of $29,602.06
plus $59,204.12 as a double civil penalty pursuant to the Song-Beverly Act.” NTC of
Removal § 27.

Plaintiff challenges FCA’s calculation of the amount in controversy, and contends
that because FCA has not met its burden of demonstrating that it exceeds $75,000, this
action must be remanded to state court. Plaintiff contends: (1) that FCA has improperly
calculated restitution because it has failed to proffer evidence demonstrating the applicable
mileage offset under the Act and account for other required offsets, (2) that FCA
improperly “assumes, without evidence, that [p]laintiff will recover the maximum amount
of civil penalties,” and (3) that FCA has failed to proffer any evidence of attorneys’ fees.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:21-cv-01229-CAS-JEMx Date June 29, 2021
Title ANNETTE CARILLO V. FCA USA, LLC ET AL.

 

Reply at 3, 6, 9: see_also P OSC Resp. at 3-4.4. The Court addresses the amount in
controversy calculation below.

a. Compensatory Damages Pursuant to Song-Beverly Act

The parties agree that if plaintiff is successful on her claims, she may be entitled to
restitution under the Song-Beverly Act. However, the parties disagree as to the maximum
restitution that plaintiff may be entitled to recover.

The Song-Beverly Act defines restitution as “the actual price paid by the buyer,”
Cal. Civ. Code § 1793.2(d)(2)(B), including collateral charges such as tax and registration
fees. Cal. Civ. Code § 1793.2(d)(2)(C). However, the calculation of restitution excludes
“nonmanufacturer items installed by a dealer or the buyer,” and is “reduced by an amount
attributable to the consumer’s use. ” Id.

It appears from the sales contract submitted by FCA that the total purchase price of
the Vehicle was $29,602.06, including a $5,000 down payment.° Dkt. 1-11 (“Exh. J”) at 3.
The $29,602.06 included “any charges for transportation and manufacturer installed
options,” and plaintiffs financing charges, taxes, and fees, which are correctly included in
the amount in controversy because they are recoverable pursuant to the Song-Beverly Act.
See id.; Mitchell v. Blue Bird Body Co., 80 Cal. App. 4th 32, 34 (2000).

The Court first considers whether any reduction to the $29,602.06 amount is
appropriate. As part of that purchase price, plaintiff agreed to pay $1,348.00 to Century
Automotive Services, a third-party, for an “Optional Service Contract.”° Id. at 3. Because

 

* FCA contends that plaintiff's response to the Court’s order to show cause should be
discounted because plaintiff does not squarely address the Court’s request for information
regarding why she “contends that the mileage offset for her use of the Vehicle should be
greater than $3,389.68.” D OSC Resp. at 1. However, “[b]ecause this motion deals with
the Court's subject matter jurisdiction, the Court will address all relevant arguments to
determine the Court's jurisdiction.” Phillips-Harris v. BMW_of N. Am., LLC, No.
CV202466MWFAGRX, 2020 WL 2556346, at *4 (C.D. Cal. May 20, 2020)

> Plaintiff does not challenge the accuracy of the sales contract.

° Plaintiff also agreed to a $200 service contract with Mopar, the parts & service division
of FCA. See https://www.fcagroup.com/en-US/brands/Pages/mopar.aspx (last visited
June 24, 2021).

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 7 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:21-cv-01229-CAS-JEMx Date June 29, 2021
Title ANNETTE CARILLO V. FCA USA, LLC ET AL.

 

the Song-Beverly Act excludes restitution for “non-manufacturer items installed by a
dealer or buyer,” this optional charge must be excluded from the purchase price of the
vehicle for purposes of the restitution calculation. Cal. Civ. Code § 1793.2(d)(2)(B). In
her response to the Court’s order to show cause, plaintiff contended that the purchase price
of the Vehicle should be further reduced in the amount of the $3000 manufacturer’s rebate
applied to her down payment, exh. J at 3, because the rebate is an amount by which FCA
has previously reimbursed plaintiff for the Vehicle. P OSC Resp. at 4. However, the
amount of the manufacturer’s rebate appears to have been included in plaintiffs total
purchase price for the Vehicle, as applied to her down payment, and plaintiff provides no
statutory or case law authority for the proposition that the amount of restitution she may be
entitled to recover must be reduced by the amount covered by the rebate.’ As such, a
$3,000 reduction is not warranted here based on the manufacturers’ rebate. Accordingly,
the Court finds that $29,602.06 minus $1,348.00, or $28,254.06, is the relevant amount
paid by plaintiff.

The Court must next determine the appropriate reduction of that amount based on
plaintiff's use of the Vehicle. See Hernandez v. FCA US, LLC, No. CV 20-1058-RSWL-
MAA, 2020 WL 3497399, at *3 (C.D. Cal. June 29, 2020). Pursuant to the Song-Beverly
Act, the reduction in restitution based on plaintiffs use of a vehicle is calculated as follows:

 

The amount directly attributable to use by the buyer shall be determined by
multiplying the actual price of the new motor vehicle paid or payable by the
buyer, including any charges for transportation and manufacturer-installed
options, by a fraction having as its denominator 120,000 and having as its
numerator the number of miles traveled by the new motor vehicle prior to the
time the buyer first delivered the vehicle ... for correction of the problem that
gave rise to the nonconformity.

 

7 Of note, courts in this district routinely calculate the amount of restitution a plaintiff
may be entitled to recover under the Song-Beverly Act without applying any reduction to
account for manufacturers’ rebates. See e.g. Mullin v. FCA US, LLC, No. CV 20-2061-
RSWL-PJW, 2020 WL 2509081, at *3; dkt. 1-6 (C.D. Cal. May 14, 2020) (addressing
calculation of appropriate restitution without applying reduction for $500 manufacturers’
rebate applied to down payment); Grossman v. FCA US LLC, No. CV 172048-DMG-
JPR(x), 2017 WL 10581093, at *2, dkt. 1-1 (C.D. Cal. May 25, 2017) (same).

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 8 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:21-cv-01229-CAS-JEMx Date June 29, 2021
Title ANNETTE CARILLO V. FCA USA, LLC ET AL.

 

Id. (referred to as the “mileage offset’).

Plaintiff contends that no mileage offset may appropriately be applied, arguing that
FCA has not met its burden to submit reliable evidence identifying the first repair attempt
for the defects at issue, and the mileage on the Vehicle at that time. Reply at 7-7; P OSC
Resp. at 4-5. Plaintiff acknowledges that FCA has submitted a July 27, 2017 repair order
for the Vehicle from Cerritos Dodge Chrysler Jeep, which states that plaintiff delivered the
Vehicle for service with complaints that the “breaks squeak coming from the rear drums”
and “both drivers side power windows will not roll up at times.” Exh. J. However, plaintiff
argues that the July 27, 2017 repair order does not reflect the “first repair attempt for the
substantially impairing defect” but instead was selected by FCA “apparently at random”
because it reflects “a repair visit involving what [FCA] describes as “brake concerns’.” Id.
As such, plaintiff contends that FCA’s calculation of the mileage offset is arbitrary. Id.

As a general matter, a repair order reflecting the mileage on a vehicle at the time of
a plaintiff's first warrantable claim is “summary-judgment-type evidence” that is
“sufficient to establish a mileage estimate under the Song-Beverly Act.” Grossman, 2017
WL 10581093, at *2. Here, the July 27, 2017 repair order presented by FCA reflects that
plaintiff delivered the Vehicle for repair of several of the defects for which she claims
warranty coverage on that date and specifies that the vehicle’s mileage as of July 27, 2017
was 13,741. See Exh. J. Moreover, in response to the Court’s order to show cause as to
“as to why she contends that the mileage offset for her use of the vehicle should be greater
than” FCA’s estimate, plaintiff has failed to come forward with any evidence or other
explanation indicating that she first delivered the Vehicle to FCA for repair of the alleged
defects on any later date. See generally P OSC Resp. As such, the Court finds that FCA
has met its burden to put forward evidence sufficient to establish a mileage estimate, and
will apply mileage of 13,741 in calculating the appropriate offset.

The Court has determined that the “actual price” plaintiff paid for the Vehicle is
$28,254.06. To determine the reduction for plaintiffs use, the Court multiplies $28,254.06
by a fraction equal to the 13,741 miles driven by plaintiff prior to first delivering the
Vehicle to FCA for repair divided by 120,000 (i.e. 28,254.06 x (13,471/120,000)).
Accordingly, the net mileage offset for plaintiff's use of the vehicle is $3235.36.

For purposes of this motion, the Court therefore estimates the amount of restitution
available pursuant to the Song-Beverly Act to be $28,254.06 minus the mileage offset of
$3235.36, or $25,018.70.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 9 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:21-cv-01229-CAS-JEMx Date June 29, 2021
Title ANNETTE CARILLO V. FCA USA, LLC ET AL.

 

b. Civil Penalty

It is well established that punitive damages are part of the amount in controversy in
a civil action,” where they are recoverable under one or more of the plaintiff's claims for
relief. Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001). Pursuant to the Song-
Beverly Act, “[i]f the buyer establishes that the failure to comply was willful, the judgment
may include ... a civil penalty which shall not exceed two times the amount of actual
damages.” Cal. Civ. Code § 1794(c). Courts treat the Song-Beverly Act's civil penalties
akin to punitive damages. See e.g. Suman v. Superior Court, 39 Cal. App. 4th 1309, 1317
(1995) (“These subdivision (c) penalties have been likened, by courts, to punitive
damages”). The Court estimates the amount in controversy by assuming plaintiff's
allegations are true. See e.g. Campbell v. Vitran Express, Inc., 471 Fed. Appx. 646, 648
(9th Cir. 2012). Here, plaintiff alleges that FCA’s failure to comply with its obligations
under the Song-Beverly Act was “willful, in that [FCA was] aware that [it] was unable to
service or repair the Vehicle to conform to the applicable express warranties after a
reasonable number of repair attempts, and yet [FCA] failed and refused to promptly replace
the vehicle or make restitution. Accordingly, [p]laintiff is entitled to a civil penalty of two
times [p|laintiff’s actual damages.” Compl. § 13, Prayer for Relief; see also Park v. Jaguar
Land Rover N. Am., LLC, No. 20-CV-00242-BAS-MSB, 2020 WL 3567275, at *4 (S.D.
Cal. July 1, 2020) (“Plaintiff's own allegations support the conclusion that the maximum
amount of civil penalties is properly included in the amount in controversy determination’).
As such, the amount in controversy estimate may include a two-times civil penalty.

 

 

Here, the Court has calculated that the amount of actual damages available as
restitution is $25,018.70. Pursuant to the Song-Beverly Act, the maximum available civil
penalty is twice that amount, or $50,037.40.

The sum of the restitution and civil penalty amounts in controversy is $75,056.10.8
Accordingly, the Court finds that the $75,000 jurisdictional requirement has been satisfied,
and DENIES motion to remand for lack of subject matter jurisdiction.

 

8 Because the Court concludes that the jurisdictional amount has been satisfied, it need not
consider the parties’ dispute as to whether FCA has met its burden to demonstrate the
amount of attorneys’ fees that are potentially recoverable.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 10 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:21-cv-01229-CAS-JEMx Date June 29, 2021
Title ANNETTE CARILLO V. FCA USA, LLC ET AL.

 

V. CONCLUSION

In accordance with the foregoing, Plaintiff's motion to remand this action to the
Los Angeles Superior Court is DENIED.

IT IS SO ORDERED.

00 : 00
Initials of Preparer CMJ

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 11 of 11
